Citation Nr: 0832041	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2005, the veteran testified at a Board hearing.  The 
Veterans Law Judge who presided over this hearing has ceased 
his employment with the Board.  In a July 2008 letter, the 
veteran was informed that the law provides that the Veterans 
Law Judge who conducts a hearing in a case shall participate 
in the final determination of the veteran's claim.  38 C.F.R. 
§ 20.707 (2007).  The letter offered the veteran a new 
hearing and informed him that if he did not respond within 30 
days, the Board would assume he did not want an additional 
hearing.  In a July statement 2008 statement, he responded 
that he did not want to appear at another hearing.  Thus, the 
Board will adjudicate this claim based on the evidence of 
record.


FINDINGS OF FACT

1.  The veteran's chronic paranoid schizophrenia had its 
onset during service.

2.  The preponderance of the evidence shows that the 
veteran's hearing loss is not related to service or to an 
incident of service origin.   

3.  The veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

1.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).  

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

With regard to the veteran's claims for entitlement to 
service connection for a chronic acquired psychiatric 
disorder and tinnitus, the Board is granting in full the 
benefit sought on appeal.  Thus, no discussion of VA's duty 
to notify is necessary.  

As to his hearing loss claim, the duty to notify was 
satisfied by way of a letter sent to the appellant in March 
2006 that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of an April 2008 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until April 2008, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
treatment records and examination reports, non-VA treatment 
records and physician's statements, records from the Social 
Security Administration (SSA), the veteran's hearing 
transcript and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in April 2006.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service Connection - chronic acquired psychiatric disorder

At his hearing, the veteran testified that, while he had some 
disciplinary issues while in high school, he indicated that 
his real disciplinary problems began when he was in the 
service.  He testified that, at Fort Hood, he lost control of 
himself in a confrontation with his "buck sergeant" and 
threatened to kill him.  He was then reassigned to the 
position of a driver for a major.  He indicated that, 
immediately following service, he began abusing alcohol 
because he could not adjust to society.  His wife testified 
that the veteran began acting strangely while still in the 
service and that, following his separation from the service, 
he could not function.   The veteran testified that he could 
no longer work in 1969.

Private medical records reflect that the veteran had a 
nervous breakdown in 1975, and began receiving mental health 
treatment in 1976.  He was diagnosed with schizophrenic 
reaction, undifferentiated type.  SSA records show that 
disability was established in August 1975 due to a 
psychiatric impairment.  The veteran has been received SSA 
assistance since that time due to his psychiatric impairment.

Private and VA medical records show ongoing treatment for the 
veteran's chronic acquired psychiatric disorder.  Treatment 
records from a VA licensed social worker, K.V.G, reflect that 
the veteran reported that he began having psychiatric 
problems while he was in the military.  A written note dated 
January 18, 2002 from K.V.G. reflects that he could not 
determine any conditions that existed prior to service from 
the records provided by the U. S. Army.  In letters dated in 
February 2002 and June 2005, K.V.G. indicated that he could 
not determine whether the veteran's mental illness began 
before, during or after service, but that the DSM IV 
reflected that the median age for the first psychotic episode 
was in the early to mid-20's.  He went on to opine that the 
veteran suffered from schizophrenia prior to his military 
service.  

A July 2005 letter from Dr. D.K.V. shows that the veteran 
reported that, while in the service, he believed that he was 
undergoing secret, or "clandestine" psychological testing.  
He felt that this testing lasted for about a month, and that 
a superior sergeant administered the test by performing 
mental torture by way of criticizing his shoes, attitude and 
attire, among other things.  Dr. D.K.V. stated that it was 
his determination that the veteran had psychotic/delusional 
symptoms while in the service that interfered with his 
functioning significantly, and that if the veteran was seen 
by a mental health professional at the time of his threat to 
his superior sergeant, he would have been assessed to be 
dangerous and psychiatric hospitalization would have been 
recommended.  The examiner noted that this threat clearly 
indicated that he had delusional thinking and acted on that 
thinking by voicing a homicidal threat.   Dr. D.K.V. opined 
that the veteran's psychotic episode began within the 
timeframe of 1961 and 1963, and that like most people with 
the illness of schizophrenia, he also lacked insight and 
exerted the mechanisms of denial and projection.   He, like 
most people with schizophrenia, did not seek treatment until 
years after the initial symptoms presented.  In addition, the 
veteran indicated that he was afraid that, if he were to 
report his symptoms, he would be hospitalized like his mother 
and brother.    Dr. D.K.V. indicated that K.V.G. agreed with 
his opinion that the veteran's psychological symptoms began 
between 1961 and 1963 as a result of the stress of being part 
of military personnel.

An April 2006 VA medical examination report reflects that the 
veteran again reported that he believed he underwent secret 
psychological testing while in the military.  He indicated 
that he was still undergoing psychiatric treatment.  The VA 
examiner diagnosed chronic schizophrenia, paranoid type, and 
chronic anxiety disorder.  The examiner opined that the 
veteran's schizophrenia dated back to his time in the 
service.  The examiner noted that the particular incident of 
perceiving that secret psychological testing was being 
performed on him in service was most unlikely yet the veteran 
was still very much engrossed and fixated on this with his 
presentation.  He continued to have a form of thought 
disorder.  The examiner opined that, based on her experience 
as a practicing psychiatrist for over 20 years and also 
performing evaluations for over 30 years for the VA that it 
was most likely that his current diagnosis is at least as 
likely as not related to his military service.  

Based on the above, the Board finds that the evidence shows 
that the veteran's schizophrenia had its onset in service.  
As such, service connection is warranted.  

Service connection - hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that his current hearing loss and 
tinnitus are a result of noise exposure in the service, 
including hand grenades, tanks, weapon fire and dynamite 
explosions.  He has submitted photographs showing the tanks 
he drove.  At his hearing, the veteran indicated that he 
began noticing a hearing loss 15 years prior. The veteran 
indicated that his tinnitus began during service and the 
veteran's wife testified that he began complaining of in his 
ears in the early 1970s.  
 
The veteran's service treatment records do not show a hearing 
loss.  His December 1962 exit examination showed normal 
hearing and his exit report of medical history reflects the 
veteran's indication that he had no ear problems. 

The first post-service evidence of tinnitus is a private 
medical record dated in October 1995 which reflects the 
veteran's complaints of ringing in hie ears.  

The first post-service indication of a hearing loss is an 
October 2000 VA audiological test that appears to reflect a 
hearing loss under VA regulations.  The veteran testified 
that he was supplied with hearing aids in 2001.  VA records 
confirm that he was given hearing aids in February 2001.  

An April 2006 VA audio examination report shows that the 
veteran indicated that he began having ringing in his ear 
when he was in the service at Fort Hood.  The examiner opined 
that, since his December 1962 separation examination showed 
normal hearing, and there was no indication of a hearing loss 
within one year of service, it was unlikely that the 
veteran's hearing loss began or was caused from military 
noise exposure.  The examiner diagnosed a hearing loss, under 
VA regulations, and tinnitus.  The examiner stated that the 
most likely etiology of his tinnitus was the veteran's 
sensorineural hearing loss bilaterally, and that this most 
likely began in the service considering his noise exposure 
history.  

A May 2006 VA ear disease examination report reflects the 
examiner's opinion that the bilateral tinnitus and bilateral 
hearing loss are most likely secondary to acoustic trauma, 
which occurred during his military career.  

An April 2008 addendum to these reports shows that the 
veteran presented threshold within normal limits at his 
December 1962 exit examination.  The examiner opined that, 
with this documentation, it could only be concluded that the 
current hearing loss is not the result of military noise 
exposure.  In addition, the examiner concluded that, although 
the file was silent for tinnitus, it is at least as likely as 
not that the tinnitus is the result of noise exposure in the 
military.  

In terms of the veteran's hearing loss, the Board finds that 
the preponderance of the evidence is against service 
connection.  The examiner who evaluated him in April 2006 
reported in his April 2006 VA examination report and April 
2008 addendum that the current hearing loss is not the result 
of military noise exposure.  It should be noted that the 
veteran himself indicated that his hearing loss did not begin 
until he turned 50, and that he did not receive hearing aids 
until November 2001.  The Board notes that the May 2006 VA 
ear disease examiner opined that the veteran's bilateral 
hearing loss is most likely secondary to in-service acoustic 
trauma; however, the Board finds that the weight of the 
evidence of record does not support entitlement to service 
connection for a hearing loss. 

The veteran has claimed that his hearing loss is related to 
service.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In terms of the veteran's tinnitus, the Board finds that the 
evidence supports his report that his tinnitus began during 
service.  Each of the April 2006, May 2006 and April 2008 
examiners has linked the veteran's tinnitus to service.  The 
veteran has indicated that he began having ringing in his 
ears during service.  This report is found to be credible.  
The competent evidence of record in this case includes all 
necessary elements to warrant service connection for 
tinnitus.  


ORDER

Service connection for schizophrenia is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


